
	
		II
		111th CONGRESS
		1st Session
		S. 408
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2009
			Mr. Inouye (for himself,
			 Mr. Hatch, Mr.
			 Kennedy, Mr. Conrad,
			 Mr. Dorgan, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide a means
		  for continued improvement in emergency medical services for
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Wakefield
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)There are
			 31,000,000 child and adolescent visits to the Nation’s emergency departments
			 every year.
				(2)Over 90 percent of
			 children requiring emergency care are seen in general hospitals, not in
			 free-standing children’s hospitals, with one-quarter to one-third of the
			 patients being children in the typical general hospital emergency
			 department.
				(3)Severe asthma and
			 respiratory distress are the most common emergencies for pediatric patients,
			 representing nearly one-third of all hospitalizations among children under the
			 age of 15 years, while seizures, shock, and airway obstruction are the other
			 common pediatric emergencies, followed by cardiac arrest and severe
			 trauma.
				(4)Up to 20 percent
			 of children needing emergency care have underlying medical conditions such as
			 asthma, diabetes, sickle-cell disease, low birth weight, and bronchopulmonary
			 dysplasia.
				(5)Significant gaps
			 remain in emergency medical care delivered to children. Only about 6 percent of
			 hospitals have available all the pediatric supplies deemed essential by the
			 American Academy of Pediatrics and the American College of Emergency Physicians
			 for managing pediatric emergencies, while about half of hospitals have at least
			 85 percent of those supplies.
				(6)Providers must be
			 educated and trained to manage children’s unique physical and psychological
			 needs in emergency situations, and emergency systems must be equipped with the
			 resources needed to care for this especially vulnerable population.
				(7)Systems of care
			 must be continually maintained, updated, and improved to ensure that research
			 is translated into practice, best practices are adopted, training is current,
			 and standards and protocols are appropriate.
				(8)The Emergency
			 Medical Services for Children (EMSC) Program under section 1910 of the Public
			 Health Service Act (42 U.S.C. 300w–9) is the only Federal program that focuses
			 specifically on improving the pediatric components of emergency medical
			 care.
				(9)The EMSC Program
			 promotes the nationwide exchange of pediatric emergency medical care knowledge
			 and collaboration by those with an interest in such care and is depended upon
			 by Federal agencies and national organizations to ensure that this exchange of
			 knowledge and collaboration takes place.
				(10)The EMSC Program
			 also supports a multi-institutional network for research in pediatric emergency
			 medicine, thus allowing providers to rely on evidence rather than anecdotal
			 experience when treating ill or injured children.
				(11)The Institute of
			 Medicine stated in its 2006 report, Emergency Care for Children: Growing
			 Pains, that the EMSC Program boasts many accomplishments … and
			 the work of the program continues to be relevant and vital.
				(12)The EMSC Program
			 is celebrating its 25th anniversary, marking a quarter-century of driving key
			 improvements in emergency medical services to children, and should continue its
			 mission to reduce child and youth morbidity and mortality by supporting
			 improvements in the quality of all emergency medical and emergency surgical
			 care children receive.
				(b)PurposeIt
			 is the purpose of this Act to reduce child and youth morbidity and mortality by
			 supporting improvements in the quality of all emergency medical care children
			 receive.
			3.Reauthorization
			 of emergency medical services for children programSection
			 1910 of the Public Health Service Act (42 U.S.C. 300w–9) is amended—
			(1)in subsection (a),
			 by striking 3-year period (with an optional 4th year and
			 inserting 4-year period (with an optional 5th year; and
			(2)in subsection
			 (d)—
				(A)by striking
			 and such sums and inserting such sums; and
				(B)by inserting before
			 the period the following: , $25,000,000 for fiscal year 2010,
			 $26,250,000 for fiscal year 2011, $27,562,500 for fiscal year 2012, $28,940,625
			 for fiscal year 2013, and $30,387,656 for fiscal year 2014.
				
